UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 18, 2013 FS BANCORP, INC. (Exact name of registrant as specified in its charter) Washington 001-35589 45-4585178 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6920 220th Street SW, Suite 200, Mountlake Terrace, Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(425) 771-5299 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a) A Special Meeting of Shareholders of FS Bancorp, Inc. (the “Company”) was held on September 18, 2013 (“Special Meeting”). (b) There were a total of 3,240,125 shares of the Company’s common stock outstanding and entitled to vote at the Special Meeting. At the Special Meeting, 2,228,474 shares of common stock were represented in person or by proxy, therefore, a quorum was present. The following proposal was submitted by the Company’s Board of Directors to a vote of shareholders: 1. Proposal 1.Approval of 2013 Equity Incentive Plan:Shareholders approved the FS Bancorp 2013 Equity Incentive Plan, which consists of 324,013 stock options and 129,605 shares of restricted stock, by the following vote: Number of Votes Percentage For 89.4% Against 10.6% Abstain N/A Broker non-votes N/A (c)None. (d)Not applicable SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FS BANCORP, INC. Date:September 20, 2013 /s/Matthew D. Mullet Matthew D. Mullet Chief Financial Officer (Principal Financial and Accounting Officer)
